Citation Nr: 0410730	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-08 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether the termination of improved pension benefits on the 61st 
day of the veteran's incarceration was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from May 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an award termination action by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In accordance with the appellant's request, he was scheduled to 
appear at a hearing to be held before the Board in Washington, 
D.C., on April 14, 2004.  The appellant was informed of the time 
and place to report for this hearing by a letter addressed to him 
at his address of record and dated February 19, 2004.  However, 
the letter was returned as undeliverable and the veteran did not 
appear for the scheduled hearing.  The veteran has not provided VA 
with his current address and his whereabouts are not known by the 
Board.  The U. S. Court of Appeals for Veterans Claims has stated 
that it is, "the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  Hyson v. 
Brown 5 Vet. App. 262, 265 (1993).  Accordingly, the Board will 
proceed with its decision in this matter.   

In April 2004, the appellant's request for a waiver of the 
recovery of the overpayment of improved pension benefits resulting 
from the termination of those benefits due to his incarceration 
was denied.  The evidentiary record currently before the Board 
does not indicate that he has initiated an appeal to the Board 
from that determination.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  The appellant had been in receipt of improved pension benefits 
as a single veteran without dependents since June 1996, 
retroactive to May 1993.  

3.  It is not disputed that the appellant was convicted of fraud 
and then incarcerated by the South Carolina Department of 
Corrections beginning on June 24, 2000.  

4.  Action has been taken to terminate the appellant's award of 
improved pension benefits, effective on August 24, 2000, the 61st 
day of his incarceration.  


CONCLUSION OF LAW

Improved pension benefits were properly terminated on the 
appellant's 61st day of incarceration.  38 C.F.R. § 3.666 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts in this case, as set forth above, have been 
fully developed and are not in dispute.  The Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) has no effect upon an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive in 
the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  

As pertinent to this appeal, if an individual to or for whom 
pension is being paid under a public or private law administered 
by VA is imprisoned in a Federal, State, or local penal 
institution as the result of a conviction of a felony or 
misdemeanor, such pension payments will be discontinued effective 
on the 61st day of imprisonment following conviction.  38 C.F.R. § 
3.666.  

It is not disputed that the appellant was convicted of fraud and 
then incarcerated beginning on June 24, 2000, by the South 
Carolina Department of corrections in a penal institution.  After 
appropriate notification in September 2001, action was taken in 
December 2001 to retroactively terminate the appellant's award of 
improved pension benefits, effective on the 61st day of his 
incarceration, August 24, 2001.  The appellant objected to this 
action because of financial hardship and because he did not feel 
that the termination action was just.  While financial hardship 
may be a subject for consideration in waiver requests, it is not 
relevant to the termination of the pension award, which is 
mandated by the controlling Federal regulation on the 61st day of 
incarceration.  

In the January 2004 Appellant's Brief, the appellant's 
representative has cited to the provisions of 38 C.F.R. § 3.105(f) 
in connection with this appeal.  However, this regulation, which 
concerns pension reductions resulting from a change in disability 
or employability, is not relevant to this case; and, in any case, 
adequate notice was given to the appellant before his pension 
award was terminated.  

The appellant has not submitted a legally valid argument opposing 
the termination of his pension award on the 61st day of his 
incarceration, nor is the Board aware of any legal exception to 38 
C.F.R. § 3.666.  Accordingly, this appeal must be denied.  


ORDER

The appeal is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



